Citation Nr: 1546176	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  07-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial compensable rating for residuals of a left hand laceration, 3rd and 4th digits, to include scar and very mild sensory loss, prior to March 28, 2012, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1982 to February 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied service connection for right and left knee disorders; and from an October 2007 rating decision that granted service connection and an initial noncompensable rating for residuals of a left hand laceration, 3rd and 4th digits, to include scar and very mild sensory loss, effective August 23, 2006.  

In August 2012, the RO granted a rating of 10 percent for residuals of laceration of the left hand, effective March 28, 2012.  In a claim for an increased rating, "the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2008, the Board denied service connection for right and left knee disabilities.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in November 2009, the Court vacated that decision and remanded the case to the Board for readjudication consistent with a Joint Motion for Remand.  The parties to the Joint Motion agreed that the Board failed to provide an adequate statement of reasons or bases for denying service connection for the bilateral knee disability.  

The Board remanded the claims for further development in March 2010 and July 2013.  

The Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (AVLJ) in April 2013.  A transcript of the hearing is in the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The AVLJ who presided at the April 2013 hearing is no longer employed by the Board.  In correspondence dated in August 2015, the Board offered the Veteran and his representative the opportunity for another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the judge chairing a hearing must decide the appeal, unless that right is waived by the appellant).   

In a statement received in October 2015, the Veteran's representative indicated that the Veteran desired to have another hearing.  A remand is necessary in order to afford the Veteran another Board hearing.  38 C.F.R. §§ 20.700; 20.704 (2015).  

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge by videoconference from the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




